Citation Nr: 1521187	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  10-44 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected fracture of the left femur, to include the propriety of the discontinuance of the Veteran's service-connected left patella fracture disability.
 
2.  Entitlement to a disability rating in excess of 10 percent for service-connected fracture of the right patella.
 
3.  Entitlement to a disability rating in excess of 10 percent for service-connected fracture of the left ankle.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to October 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

In August 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The case was previously before the Board in April 2014 when it was remanded for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives as to the issues of entitlement to increased ratings for the Veteran's right knee and left ankle disabilities, and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's claim file is electronic and the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files.

The issue of entitlement to service connection for degenerative joint disease of the right hip has been raised by the record in a September 16, 2014 statement by the Appeals Management Center (AMC), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to a disability rating in excess of 10 percent for service-connected fracture of the left femur is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's right knee disability has been manifested by painful motion, with flexion limited to no less than 130 degrees, full extension, and without objective evidence of ankylosis, instability, meniscal dislocation or subluxation.

2.  The Veteran's left ankle disability is manifested by pain, stiffness and swelling, a limited range of motion with dorsiflexion of 10 degrees and plantar flexion of 20 degrees, with no evidence ankylosis, malunion of the os calcis or astragalus, or an astragalectomy.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5010-5257 (2014).

2.  The criteria for an increased rating to 20 percent, but not higher, for a left ankle disability, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5262, 5270-5274 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a), see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The duty to notify was satisfied in an August 2008 letter sent to the Veteran.

The duty to assist has also been satisfied.  The Veteran's pertinent service treatment records, post-service medical records, and lay statements from the Veteran are in the claims file and were reviewed in connection with his claims. The Veteran has not identified any additional outstanding evidence in these matters that could be used to substantiate his claims.

The Veteran was afforded VA examinations in August 2008, June 2010, and May 2014 for his right knee and left ankle disabilities.  The examiners reviewed the Veteran's claims file, considered his pertinent medical history, statements and reported history; performed all appropriate diagnostic tests; described his disabilities in sufficient detail; and described the functional effects caused by his disabilities.  The examinations are an adequate basis on which to adjudicate the Veteran's increased rating claims. 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  Increased Rating

The Veteran maintains that he is entitled to evaluations greater than 10 percent for his service-connected right knee and left ankle disabilities.

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  The evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14. 

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, the Board will assign staged ratings for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The appropriate rating for limitation of motion is determined after consideration of functional loss due to flare-ups, fatigability, incoordination, weakness, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); 38 C.F.R. §§ 4.40, 4.45.  

The Veteran's claim for an increased rating was received in July 2008.  As such, the rating period on appeal is from July 2007.  38 C.F.R. § 3.400(o)(2).

Right knee

The Veteran's right knee disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-5257.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  The first hyphenated code may be read to indicate that degenerative arthritis is the service-connected disorder and it is rated as if the residual condition is recurrent subluxation or lateral instability under DC 5257.  The Board will consider all appropriate diagnostic codes. 

Diagnostic Code 5010 provides that traumatic arthritis, due to trauma and substantiated by X-ray findings, is to be evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

The general rating schedules for limitation of motion of the knee are 38 C.F.R. § 4.71a, DCs 5260 and 5261.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II. 

Under DC 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is assigned for flexion limited to 30 degrees; and a 30 percent rating is assigned for flexion limited to 15 degrees.  Under DC 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees.  A 20 percent rating is assigned for extension limited to 15 degrees.  A 30 percent rating is assigned for extension limited to 20 degrees.  A 40 percent rating is assigned for extension limited to 30 degrees; and a 50 percent rating is assigned for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a.

Under DC 5257, slight recurrent subluxation or lateral instability warrants a 10 percent evaluation; moderate recurrent subluxation or lateral instability warrants a 20 percent evaluation; and severe recurrent subluxation or lateral instability warrants a 30 percent evaluation.  38 C.F.R. § 4.71a. 

Separate ratings may be assigned for a knee disability under DC 5257 (instability), 5260 (limitation of flexion), and 5261 (limitation of extension).  The symptomatology supporting the evaluations does not overlap; limitation of motion (in distinct planes) and stability are distinct from each other.  See generally VAOPGCPREC 23-97, VAOPGCREC 9-98, VAOPGCPREC 9-04.  However, a separate rating must be based on additional compensable level of disability.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).

In August 2008, the Veteran was afforded a VA examination where he complained of right knee pain since January or February 1988, when he was involved in a motorcycle accident.  The Veteran stated that he has had no treatment since his release from active service.  He stated that he was able to perform his occupational activities as a security guard, but does experience pain during prolonged walking and standing, as well as when squatting.  Upon examination, the Veteran's right knee showed no effusion, deformity, or erythema.  The Veteran complained of some pain with palpation.  Range of motion of the right knee showed flexion from 0-140 degrees, and extension was to 0 degrees.  Repetitive range of motion testing did not cause any increased pain on the right, increased weakness or fatigability.  There was no varus, valgus or drawer, Lachman, or instability.  A McMurray test was also negative on the right side.  X-rays taken of the right knee showed findings consistent with mild right knee osteoarthritis.  The Veteran was diagnosed with status post right patellar fracture, healed, with imaging evidence of mild right knee osteoarthrosis.  The veteran had mild to moderate functional limitations with activities of daily living, with going up and down stairs, and with squatting activities.  He also had mild to moderate functional limitations with recreational activities.

A June 2009 VA orthopedic surgery outpatient note shows that the Veteran was seen for bilateral knee pain.  He noted that he was working as a laborer and it was becoming increasingly difficult to do the work.  Range of motion testing of the right knee was noted to be from 0 to 130 degrees, the Veteran had stable varus/valgus/acl/pcl, there was no joint line tenderness ("JLT"), and no McMurray.  X-rays did not show any significant degenerative joint disease, and the Veteran did not have any joint line tenderness or mechanical symptoms to suspect a meniscal tear.

The report of a June 2010 VA examination included the Veteran's complaints of bilateral knee pain with prolonged walking or while bearing weight.  On examination, the Veteran was stable to varus valgus stress testing both on extension and 30 degrees of flexion, he had a negative Lachman test, negative anterior posterior drawer test, and negative McMurray's test.  There was no effusion, but there was crepitus with range of motion and a positive grind test.  Range of motion of the right knee showed flexion from 0-130 degrees, both active, passive and against resistance.  There was no pain, fatigue, weakness or incoordination with repetitive motion.

Pursuant to the Board remand, the Veteran was afforded a VA examination in May 2014, where he was noted to have a right knee strain.  He did not report experiencing flare-ups that impact the function of the knee, but did report occasionally using a cane for ambulation.  On examination, range of motion testing of the right knee showed flexion with objective evidence of painful motion to 140 degrees or greater.  Right knee extension was measured to 0 degrees with objective evidence of painful motion.  There was no additional loss of range of motion in the right knee due to pain.  The Veteran denied having tenderness, pain to palpation for joint line or soft tissues of the right knee.  Muscle strength testing was found to be normal both for right knee flexion and extension.  Anterior instability (Lachman test), posterior instability (posterior drawer test), and medial-lateral instability testing were all found to be normal for the right knee.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The examiner noted that the Veteran did not have any meniscal conditions or surgical procedures for a meniscal condition.  X-rays taken of the right knee reflect a normal right knee.  The examiner stated that the Veteran's lower leg conditions impact his ability to work, and the Veteran was limited from prolonged running, kneeling, crawling and lifting due to pain.  The examiner noted that the Veteran's right knee patellar fracture was completely healed.  Further, the Veteran had no right knee functional loss, but he had pain on movement which suggests the diagnosis of a right knee strain.

While the Veteran's right knee disability has been rated using the criteria for instability under DC 5257, there is no evidence of instability.  Thus, the Board finds that the right knee patella disability is more appropriately evaluated using the criteria for limitation of motion under DC 5260 and/or 5261.  See Butts v. Brown, 5 Vet. App. 532 (1993). (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence). 

Based on the above evidence, the Board finds that a rating in excess of 10 percent for the Veteran's right knee disability is not warranted.

The range of motion tests during the period on appeal indicated the Veteran had, at worst, right knee flexion limited to 130 degrees, and he had full extension.  The evidence during the appeal period does not show that the Veteran had flexion of his right knee limited to 30 degrees or extension limited to 15 degrees.  The appropriate rating for limitation of motion is determined after consideration of functional loss due to flare-ups, fatigability, incoordination, weakness, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v Shinseki, 25 Vet. App. 32 (2011); 38 C.F.R. §§ 4.40, 4.45.  However, repetitive testing found pain in the right knee but no additional limitation of motion.  Thus, assignment of a rating in excess of 10 percent for limitation of flexion is not warranted.  Assignment of a separate rating for limitation of extension is not warranted as the Veteran has demonstrated full extension. 

The Board has also considered whether a separate rating is warranted under DC 5257 for instability.  The Veteran is competent to report symptoms capable of lay observation, such as instability in his right knee.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran has not complained of right knee instability, and the VA examinations of record found no evidence of recurrent subluxation or lateral instability of the Veteran's right knee.  As such, assignment of a separate disability under DC 5257 is not warranted.

The remaining DCs relating to knee disabilities include DC 5256 (ankylosis of the knee), DC 5262 (impairment of the tibia and fibula), DC 5263 (genu recurvatum), DC 5258 (dislocated semilunar cartilage) and DC 5259 (symptomatic removal of semilunar cartilage).  However, as there is no probative evidence of record to demonstrate the existence of any of the conditions, these DCs are not applicable.

In deciding the Veteran's increased rating claim, the Board has considered the determination in Hart, supra, and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation at any time within the appeal period.

Left ankle

The Veteran seeks an increased rating for degenerative arthritic changes of his left ankle, which is currently evaluated as 10 percent disabling under DC 5271. 

DC 5271 provides ratings based on limitation of motion of the ankle.  A 10 percent rating is warranted for moderate limitation of motion.  A 20 percent rating is warranted for marked limitation of motion.  The words "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.  The Board also must consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate rating for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; see DeLuca, 8 Vet. App. at 202.

Normal range of motion of the ankle includes dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II.  

DC 5270 provides ratings based on ankylosis of the ankle.  A 20 percent rating is warranted for ankylosis of the ankle in plantar flexion less than 30 degrees.  A 30 percent rating is warranted for ankylosis of the ankle in plantar flexion between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees.  A maximum 40 percent rating is warranted for ankylosis of the ankle in plantar flexion at more than 10 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.

DC 5272 assigns a 10 percent evaluation for ankylosis of the subastragalar or tarsal joint in good weight-bearing position, and assigns a 20 percent evaluation for ankylosis of the subastragalar or tarsal joint in poor weight-bearing position.  

DC 5273 assigns a 10 percent evaluation for malunion of the os calcis or astragalus with moderate deformity, and assigns a 20 percent evaluation with marked deformity.  A 20 percent rating is the maximum rating under this code.  

DC 5274 assigns a 20 percent evaluation for astragalectomy.  A 20 percent rating is the maximum rating under this code.  DC 5262 provides ratings based on impairment of the tibia and fibula.  

Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling. 38 C.F.R. § 4.71a , DC 5262.

The Veteran generally asserts that he is entitled to a higher evaluation for his service-connected left ankle disability.  Relevant evidence during the appeal period includes VA treatment records, as well as three VA examinations and statements from the Veteran.

VA treatment records reveal complaints of ankle pain and limited motion.  

In August 2008, the Veteran was afforded a VA examination during which he complained of left ankle pain, stiffness and swelling with decreased range of motion.  The examiner noted that the Veteran was not using any crutches, brace, or cane for his ankle, and there was no evidence of dislocation or recurrent subluxation.  On examination of the left ankle, there was no atrophy, no tenderness and no evidence of drainage.  There was no evidence of prominence of the hardware.  Flexion of the left ankle was from 0-15 degrees dorsiflexion; plantar flexion was from 0-40 degrees.  There was no evidence of varus or valgus angulation of the os calcis in relationship to the long axis to the tibia and fibula.  Repetitive range of motion showed increased pain but no increase in weakness or fatigability.  The Veteran was diagnosed with status post open reduction, internal fixation of a left ankle fracture with recent evidence of healing of the bone.  He had mild to moderate functional limitations with activities of daily living, to include functional limitations with prolonged standing, running, and going up and down stairs.  He had mild to moderate functional limitations with recreational activities.

A June 2009 VA orthopedic surgery outpatient note reflects that the Veteran had left ankle dorsiflexion to 10 degrees, and plantar flexion to 20 degrees.  Inversion and eversion were both to 15 degrees, and there was no palpable hardware.

In June 2010, the Veteran was afforded a VA examination for his left ankle disability where he complained of some pain with weight bearing on the left ankle that is aggravated by weather changes.  He also described some occasional swelling in the ankles with no catching, locking, giving way, subluxations or dislocations.  He described using lace-up shoes and boots due to a sense of instability in the ankle.  Upon examination, there was a medial malleolar scar with no change in the scar.  There was no soft tissue swelling or effusion.  The ankle was stable to inversion and eversion with a negative drawer test.  Range of motion testing revealed dorsiflexion to 10 degrees and plantar flexion to 30 degrees.  There was stiffness at the end point but no pain, fatigue, weakness or incoordination with repetitive motion.  X-rays of the left ankle showed no evidence of an acute fracture or dislocation.  The veteran was status post medial malleolar fracture with open reduction internal fixation.

At the May 2014 VA examination conducted pursuant to the Board remand, the Veteran was noted to have a diagnosis of osteoarthritis of the left ankle.  He complained of daily pain and decreased range of motion, but did not state that flare-ups impacted the function of his ankle.  The Veteran stated he occasionally uses a cane for ambulation.  Range of motion testing revealed left ankle plantar flexion limited to 40 degrees and dorsiflexion limited to 10 degrees.  Repetitive testing did not additionally limit range of motion of the left ankle.  The examiner noted that pain, weakness, fatigability, or incoordination additionally limits the functional ability of the left ankle during flare-ups or when the joint is used repeatedly over time.  Specifically, it was noted that there is an additional five degree loss in range of motion for both left ankle plantar flexion and dorsiflexion.  Muscle strength testing for the left ankle was found to be normal for both plantar flexion and dorsiflexion, and the Veteran was not found to have muscle atrophy.  The Veteran was also not found to have ankylosis of the left ankle.  Joint stability testing for the left ankle was found to be normal.  Imaging studies of the left ankle revealed degenerative changes with an old healed fracture.  The examiner stated that the Veteran was limited from prolonged running, jumping, climbing, lifting and loading due to pain.

The June 2009 VA orthopedic surgery outpatient note shows that the Veteran demonstrated limited dorsiflexion and plantar flexion of the left ankle; specifically, he demonstrated 10 degrees of dorsiflexion and 20 degrees of plantar flexion.  As such, the Veteran's range of motion was, at worst, limited to approximately half way between what is considered normal range of motion under 38 C.F.R. § 4.71(a), Plate II.  The Board notes that this type of limited motion more closely approximates what would be considered a moderate limitation of motion, rather than marked limitation of motion, which would normally warrant a 10 percent rating under Diagnostic Code 5271.

However, the Board must also consider whether there is any additional functional loss of the Veteran's left ankle.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also Deluca, 8 Vet. App. at 207-08.  In this regard, the Veteran has reported left ankle pain, stiffness and swelling with decreased range of motion.  The May 2014 VA examiner stated that the Veteran was limited from prolonged running, jumping, climbing, lifting and loading due to pain.  The examiner also noted that the Veteran experiences an additional five degrees loss of range of motion for both left ankle plantar flexion and dorsiflexion during flare-ups or when the joint is used repeatedly over time.  Further, these symptoms resulted in the Veteran's use of assistive devices such as a cane and lace-up shoes.  Consequently, resolving all benefit of the doubt in favor of the Veteran, the Board finds that the evidence demonstrates additional functional loss as contemplated under DeLuca, and an increased rating to 20 percent, but not higher, under DC 5271 is warranted.

The Board has also considered other diagnostic codes in evaluating the Veteran's left ankle disability.  However, the record does not show, at any time, any ankylosis of the left ankle, malunion of the os calcis or astragalus, or an astragalectomy.  As a result, application of the remaining diagnostic codes under 38 C.F.R. § 4.71(a) for the ankle would not result in a rating in excess of 20 percent for the Veteran's condition.  Further, the evidence of record weighed against a finding that the Veteran had any impairment of the tibia and fibula to merit consideration of DC 5262.  The Board finds no other diagnostic codes would be appropriate to evaluate the Veteran's left ankle condition.  38 C.F.R. § 4.1, 4.2; see Schafrath, 1 Vet. App. at 589.

Other considerations

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). Here, the Veteran has stated that his service-connected right knee and left ankle disabilities have made it more difficult to perform certain aspects of his job.  However, he has not made any assertions of unemployability and there are none raised by the record during the appeal period.  Therefore, further consideration of TDIU is not warranted.

The Board has also considered whether referral for extraschedular consideration is indicated.  The discussion above reflects that the symptoms of the Veteran's right knee and left ankle disabilities (mainly pain and limitation of motion) are contemplated by the applicable rating criteria.  The effects of pain and functional impairment, including limitation of motion of the knee and ankle, have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In sum, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's service-connected right knee disability.  As for the Veteran's left ankle disability, considering the benefit of the doubt, the evidence warrants a 20 percent rating, but not higher.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.71(a), DC 5271; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 10 percent for fracture of the right patella is denied.
 
Entitlement to a disability rating of 20 percent, but no higher, for fracture of the left ankle is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Further development is needed before the Board can adjudicate the Veteran's remaining claim.  

In a December 1989 rating decision, the Veteran was initially service-connected for both a fracture of the left patella and fracture of the left femur and granted separate noncompensable ratings for both disabilities.  In its decision, the RO stated that the Veteran's service medical records showed that the Veteran was involved in a motorcycle accident in service and sustained closed fractures of the left femur and the left patella without artery or nerve involvement.

In his July 2008 claim for benefits, the Veteran sought compensable increased ratings for his service-connected left patella and left femur disabilities.  In the January 2009 rating decision on appeal, the RO discontinued the Veteran's noncompensable left patella disability rating.  In its decision, the RO stated that the evaluation will instead be included in the Veteran's evaluation of his service-connected left femur fracture because "VA law forbids separate evaluations for the same disabilities under various diagnoses."  

The question is whether this is the "same disability."  Service connection was granted for two separate disabilities: ankle and patella.  It is unclear whether the RO's action is a severance of service connection.  VA will sever service connection "only where evidence establishes that it is clearly and unmistakably erroneous (the burden of proof being on the Government)."  38 C.F.R. § 3.105(d).  Clear and unmistakable error is "a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet.App. 40 (1993).  Such errors "are undebatable; that is, reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Graves v. Brown, 6 Vet.App. 166 (1994).  

On remand, the AOJ must determine whether the intent was to sever service connection for the left patella and if so, follow the procedures outlined in 38 C.F.R. § 3.105(d). 

Additionally, the Veteran's May 2014 VA examination for his left knee is inadequate for rating purposes.  The VA examiner noted that the Veteran declined repetitive motion testing of his left knee because of complaints of pain.  However, the examiner did not address in the examination report the additional loss of motion the Veteran experienced in his left knee due to this pain.  It is well-established that range of motion may be "functionally" limited by pain.  See DeLuca, supra.  Here, because information essential to rating the disability is missing, the Board must remand the matter for an adequate examination with complete findings.  Therefore, remand for re-examination of the left knee disability is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Clarify whether the intent of the January 2009 rating decision was to sever service connection for the left patella fracture.  If so, the AOJ must follow the procedures for severance outlined in the regulations.  If the intent was not to discontinue service connection, that should be noted and the rating code sheet updated accordingly.  

2.  Then schedule the Veteran for an appropriate VA examination to determine the current severity of his left knee and left femur disabilities.  The examiner should review the Veteran's claims file prior to the examination.  All appropriate tests and studies should be accomplished.  All findings should be made available to the examiner prior to the completion of his or her report, and all clinical findings should be reported in detail.

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the left knee and left femur.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

3.  Then readjudicate the issues on appeal, to include whether the claim for increased, separate, rating for the left patella is included.  If any benefit sought remains denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


